Citation Nr: 0720539	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied service connection for an 
acquired psychiatric disorder, to include PTSD.  The veteran, 
who had active service from July 1966 to May 1971, appealed 
that decision to the BVA and the case was referred to the 
Board for appellate review.  

In May 2006, the Board returned the claim for additional 
development.  In a September 2006 rating decision, the RO 
granted service connection for anxiety and depression, but 
continued to deny service connection for PTSD.  The claim for 
service connection for PTSD is now again before the Board for 
appellate review.


FINDING OF FACT

The veteran is not currently shown to have been diagnosed as 
having PTSD, and any PTSD that may be present is not shown to 
be causally or etiologically related to service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2002, November 2002 and May 
2006.  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

The veteran essentially contends that he has PTSD that is due 
to stressful incidents he was exposed to during service.  
Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or diseased contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

The veteran does not allege that he himself engaged in 
combat.  However, he claims that while serving during the 
Vietnam War, he nevertheless was exposed to combat and non-
combat stressors that support a PTSD diagnosis.  

The veteran's service records demonstrate that he served in 
an administrative support capacity while stationed in 
Vietnam.  He received awards indicating service during the 
Vietnam era, but no awards which denote combat.  His service 
medical records demonstrate that in April 1968 he underwent 
psychiatric evaluation for "anxiety and some depression" 
related to interpersonal relationships.  It was recommended 
that he undergo individual psychotherapy.  Mental hygiene 
records dated in June 1968 show that the veteran was making 
satisfactory progress.  There are no further records related 
to treatment for psychiatric problems.  

The veteran submitted statements and testified regarding the 
stresses of active duty.  Primarily, he contends that being 
told by a superior officer prior to leaving for Vietnam that 
one in three soldiers in the unit would be dead within one 
year, bunking close to the wire in Vietnam, seeing dead 
bodies, and driving at night on a road not controlled by 
United States forces resulted in his PTSD.  The veteran's 
stressors have not been verified.  Even if the veteran's 
claimed stressors were verified, however, the Board finds 
that the medical evidence does not support a diagnosis of 
PTSD and service connection is therefore not warranted.  

As noted above, the veteran's service medical records 
demonstrate that he was seen in April and June 1968 for 
"anxiety and some depression" related to interpersonal 
relationships.  Post-service medical records demonstrate VA 
and private treatment for anxiety and depression at least as 
early as May 1998.  The veteran has been separately service-
connected for anxiety and depression, effective since 
December 2001.  Post-service clinical records do not 
demonstrate a diagnosis of PTSD.

The veteran underwent VA psychiatric evaluation in October 
2003.  At the time of the evaluation, the veteran reported 
stressors including the poor health and unexpected death of 
his father shortly after his arrival in Vietnam, the 
witnessing of many dead bodies in Vietnam, despite not seeing 
any death occur in-person, sleeping within 10 feet of the 
barrier between the U.S. and opposing forces, and having had 
to drive on an unsecured road at night with four other troops 
to relay a message, after having been told that they had 
little chance of surviving the trip.  With regard to his 
stressors, the veteran reported unwanted memories or images 
of his father's death once or twice per week, which made him 
feel guilty and depressed.  He similarly reported unpleasant 
dreams related to his father's death, which had occurred once 
or twice since returning from Vietnam.  He reported that news 
of the war in Iraq, including his daughter's being stationed 
in Iraq, was an upsetting reminder of his experiences in 
Vietnam.  However, he denied trying to avoid thinking or 
having any feelings about the reported stressful events, or 
trying to stay away from activities or situations that 
reminded him of the stressful events.

The veteran described feeling marked detachment from others, 
although he acknowledged that he had always been shy, and 
feeling emotionally numb most of the time.  He described a 
foreshortened sense of future, loss of pleasure in activities 
he once enjoyed, and difficulty concentrating.  He reported 
moderate irritability with his wife once or twice per week, 
and admitted to moderate hypervigilance less than 10 percent 
of the time, but reported that he was more watchful since the 
attack on the World Trade Center on September 11.  He 
generally preferred to sit in full view of his surroundings 
so that he could not be surprised from behind.  He described 
mild startle reactions once or twice per week.

Based upon the above, the examiner determined that the most 
appropriate diagnoses for the veteran were major depressive 
disorder and social phobia/social anxiety.  PTSD was 
specifically not diagnosed, and the veteran was informed that 
he did not have PTSD.

The veteran again underwent VA psychiatric examination in 
July 2006.  As a result of that examination, the veteran was 
diagnosed with depressive disorder not otherwise specified, 
and generalized anxiety disorder with obsessive compulsive 
and phobic features.  He was not diagnosed with PTSD.

The Board assigns great weight to the October 2003 and July 
2006 VA psychiatric evaluations undertaken to directly 
address the issue on appeal.  The Board considers the July 
2006 examination as a result of which the veteran was not 
diagnosed with PTSD to be particularly probative in that this 
opinion is the most recent of all treatment records in the 
claims file.  

Because there is no current competent diagnosis of PTSD in 
the claims file, the medical evidence is against the claim 
and must be denied.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Given the medical evidence against the claim, for 
the Board to conclude that the veteran has PTSD that is 
related to service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating that he has PTSD that is related to 
service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in a March 2002 letter of the 
need to submit medical evidence of a current diagnosis of 
PTSD, as well as a relationship between the PTSD and an 
injury, disease or event in service.  

In recent statements in support of his claim, and in 
testimony, the veteran and his friends and family members 
have asserted that the veteran has PTSD related to his active 
service.  However, as laypersons, the veteran and his friends 
and family are not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran and 
his friends and family are competent to give evidence about 
current symptoms and what he currently experiences.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

The Board finds that the weight of the medical evidence fails 
to support a current diagnosis of PTSD.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


